DETAILED ACTION
Claims 1 and 3-21 are pending before the Office for review.
In the response filed July 11, 2022:
Claim 1 was amended.
Claim 2 was canceled.
Claims 19-21 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 1, 2022.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2-8, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAYAMA et al (U.S. Patent Application Publication 2015/0179466) in view of OOMORI et al (U.S. Patent Application Publication 2018/0204728).
With regards to claims 1, 4-6 and 11, Takayama discloses an etching method comprising preparing a substrate (W) having laminated films (IL) including a first film (IL1) and a second film (IL2) that are alternately laminated, and a mask (CM) on the laminated films; and etching the laminated films by plasma of a processing gas (Fig 1 ST3, Fig 9 S23) including a carbon and fluorine containing gas, wherein the carbon and fluorine containing gas includes an unsaturated bond of C and a CF3 group (fluorocarbons and hydrofluorocarbons including gas such as unsaturated perfluorocarbons including C4F6 and C4F8) (Paragraphs [0068]-[0073], [0087]-[0089] Figured 1, 2, 9).
Takayama does not explicitly disclose etching using a fluorine containing gas that includes an unsaturated bond of C and a CF3 group, via the mask thereby forming a recess in the laminated film wherein the carbon and fluorine containing gas dissociated in the plasma into a carbon fragment having the unsaturated bond of C and preferentially sticking on the top of the mask during the etching a fluorocarbon fragment having the CF3 group and transported via the mask to a bottom of the recess and further etching the laminated film wherein the carbon and fluorine containing gas is a fluorocarbon gas or a hydrofluorocarbon gas wherein the hydrofluorocarbon gas is a C3H2F4 gas and wherein the etching controls a surface temperature of the substrate to a temperature lower than or equal to 0°C.
Takayama discloses during the etching step providing a forming a plasma for etching comprising a fluorocarbon or hydrocarbon gas wherein a carbon containing reaction product is deposited on the surface of the mask CM to form a protective layer PF by exciting the gases to form the plasma while etching the underlying layers (Paragraphs [0071]-[0073], [0087]-[0088]). Oomori discloses a plasma etching method for etching laminated film of silicon oxide layer and silicon nitride layer using a combination of a dry etching agent including C3H2F4 gas and unsaturated perfluorocarbons wherein adequate etching is achieved and the unsaturated perfluorocarbon is polymerized in a plasma so as to form a protection film on the mask  and sidewalls (Paragraphs [0033]-[0040]) and wherein the etching controls a surface temperature of the substrate to a temperature is lower than 20°C (Paragraph [0048]) which renders obvious lower than or equal to 0°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I) As such Takayama as modified by Oomori renders obvious etching using a fluorine containing gas that includes an unsaturated bond of C and a CF3 group, via the mask thereby forming a recess in the laminated film wherein the carbon and fluorine containing gas dissociated in the plasma into a carbon fragment having the unsaturated bond of C and preferentially sticking on the top of the mask during the etching a fluorocarbon fragment having the CF3 group and transported via the mask to a bottom of the recess and further etching the laminated film wherein the carbon and fluorine containing gas is a fluorocarbon gas or a hydrofluorocarbon gas wherein the hydrofluorocarbon gas is a C3H2F4 gas
It would have been prima face obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Takayama to include the hydrofluorocarbon gas and carbon protective film on the mask as rendered obvious by Takayama because the reference of Takayama teaches that the gas 2(Paragraph [0040]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattern using the carbon fragments on the mask as rendered obvious by Takayama. MPEP 2143D
With regards to claim 3, the modified teachings of Takayama renders obvious wherein the  aspect ratio of the recess is 20 or higher (Oomori Paragraph [0032]) which overlaps Applicant’s claimed amount of greater than or equal to 40. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 7 and 10, the modified teachings of Takayama renders obvious wherein the process gas includes a hydrogen containing gas wherein the hydrogen containing gas is H2 (Takayama Paragraphs [0071]-[0073], Oomori Paragraph [0044])
With regards to claim 8, the modified teachings of Takayama renders obvious wherein the first film is a silicon oxide film and the second film is a silicon nitride film (Takayama Paragraph [0040]).
With regards to claim 19, the modified teachings of Takayama renders obvious wherein the preparing prepares the substrate having an underlayer (UL) on which the laminated films (IL) are formed (Takayama Paragraph [0040] Figure 2) and the etching etches the laminated films by the fluorocarbon fragment having the CF3 group until the underlayer becomes exposed when forming the recess (Takayama Paragraphs [0064]-[0075] discloses etching and forming the deposit until the multilayer film IL is etched to expose the underlayer UL using a fluorocarbon gas which is plasma excited  Oomori Paragraphs [0032]-[0040] discloses etching alternating laminate films 1 and 2 to expose the underlying substrate 4 using the unsaturated perfluorocarbons).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TAKAYAMA et al (U.S. Patent Application Publication 2015/0179466) in view of OOMORI et al (U.S. Patent Application Publication 2018/0204728), as applied to claims 1, 2-8 and 10-11, in further view of OGASAWARA (U.S. Patent 8,187,980).
With regards to claim 9, the modified teachings of Takayama renders obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Takayama are silent as to wherein the mask has a plurality of first openings and a plurality of second openings, and the plurality of second openings are positioned to surround outer sides of the plurality of first openings, and no opening is formed on outer sides of the plurality of second openings.
Ogasawara discloses a method for etching openings in a substrate comprising a first layer and a second layer wherein a plurality of openings may be provided where in the first openings (dense region) are adjacent to the second openings (sparse region) (Figure 5, Col. 9 lines 1-28) rendering obvious wherein the mask has a plurality of first openings and a plurality of second openings, and the plurality of second openings are positioned to surround outer sides of the plurality of first openings, and no opening is formed on outer sides of the plurality of second openings.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Takayama to include the first openings and second openings as rendered obvious by Ogasawara  because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired pattern using the openings as rendered obvious by Ogasawara. MPEP 2143D

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-12 of Applicant’s response, filed July 11, 2022, with respect to the rejection(s) of claim(s) 1, 5, 7, 8 and 10 under 102 have been fully considered and are persuasive. In particular, Applicant’s arguments that the cited prior art does not anticipate Applicant’s amended claim 1 is found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAKAYAMA et al (U.S. Patent Application Publication 2015/0179466) in view of OOMORI et al (U.S. Patent Application Publication 2018/0204728).
The Examiner would like to note that Applicant argues on pages 10-11 of Applicant’s response that the reference of Oomori fails to cure the deficiencies of Takayama with regards to Applicant’s newly amended claim 1. This is found unpersuasive. It is the Examiner’s position that Takayama as modified by Oomori renders obvious Applicant’s newly amended claim on for the reasons discussed in this Office Action. As such Applicant’s arguments are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713